DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.















Claims 1 – 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of Baxter U.S. Patent No. 8013570. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are overlapping in scope.
Current Application: 17/171,588
US Patent: 8013570
Claim 1: 
 A method for a shared electrical circuit infrastructure for charging electric vehicles, comprising: determining a maximum amount of electric current supported by an electrical circuit that is shared among a plurality of electric vehicle charging stations, wherein each of the electric vehicle charging stations are coupled with a circuit sharing controller; and 
dynamically allocating electric current to at least some of the electric vehicle charging stations based on at least an amount of electric current presently allocated for the electrical circuit such that the maximum amount of electric current supported by the electrical circuit is prevented from being exceeded while permitting each of the least some of the electric vehicle charging stations to draw electric current through the electrical circuit for at least some amount of time.
Claim 1:
A method for a shared electrical circuit infrastructure for charging electric vehicles, comprising: determining a maximum amount of electric current supported by an electrical circuit that is shared among a plurality of electric vehicle charging stations, wherein the maximum amount of electric current supported by the electrical circuit supports less than a complete utilization of the electric vehicle charging stations; and dynamically allocating electric current to at least two of the electric vehicle charging stations based on at least an amount of electric current presently allocated on the electrical circuit such that the maximum amount of electric current supported by the electrical circuit is prevented from being exceeded while permitting each of the electric vehicle charging stations to draw electric current through the electrical circuit for at least some amount of time.
Claim 2:
The method of claim 1, further comprising: determining an amount of electric current presently allocated to each of the electric vehicle charging stations; and wherein the dynamically allocated is further based on the amount of electric current presently allocated to each of the electric vehicle charging stations.
Claim 2:
The method of claim 1, further comprising: determining an amount of electric current presently allocated to each of the electric vehicle charging stations; and wherein the dynamically allocated is further based on the amount of electric current presently allocated to each of the electric vehicle charging stations.
Claim 3: 
The method of claim 1, wherein the dynamically allocating electric current includes dynamically adjusting electric current allocations including increasing electric current allocations of some of the electric vehicle charging stations or decreasing electric current allocations of some of the electric vehicle charging stations.
Claim 3:
The method of claim 1, wherein the dynamically allocating electric current includes dynamically adjusting electric current allocations including increasing electric current allocations of some of the electric vehicle charging stations or decreasing electric current allocations of some of the electric vehicle charging stations.
Claim 4: 
The method of claim 1, wherein the dynamically allocating electric current is further based on a set of one or more charging session attributes associated with charging sessions on the electric vehicle charging stations, the set of charging session attributes including for each charging session one or more of charging session duration type of account associated with that charging session, percentage of charging complete, percentage of charging remaining, battery temperature of the electric vehicle, priority 
of that charging session, and time remaining on that charging session.
Claim 4:
The method of claim 1, wherein the dynamically allocating electric current is further based on a set of one or more charging session attributes associated with charging sessions on the electric vehicle charging stations, the set of charging session attributes including for each charging session one or more of charging session duration, type of account associated with that charging session, percentage of charging complete, percentage of charging remaining, battery temperature of the electric vehicle, priority of that charging session, and time remaining on that charging session.
Claim 5:
The method of claim 1, wherein the dynamically allocating electric current includes the circuit sharing controller transmitting messages to those electric vehicle charging stations that instruct those electric vehicle charging stations to set a certain amount of electric current they draw on the electrical circuit.
Claim 5:
The method of claim 1, further comprising a circuit sharing controller that is coupled with each of the electric vehicle charging stations transmitting messages to those electric vehicle charging stations that instruct those electric vehicle charging stations to set a certain amount of electric current they draw on the electrical circuit
Claim 6:
The method of claim 5, wherein the dynamically allocating electric current further includes the circuit sharing controller receiving acknowledgement messages from those electric vehicle charging stations that indicate that those electric vehicle charging stations have set their amount of electric current they draw on the electrical circuit in accordance with the transmitted messages.
Claim 6:
The method of claim 5, wherein the dynamically allocating electric current further includes the circuit sharing controller receiving acknowledgement messages from those electric vehicle charging stations that indicate that those electric vehicle charging stations have set their amount of electric current they draw on the electrical circuit in accordance with the transmitted messages.
Claim 7:
The method of claim 1, wherein the dynamically allocating electric current further includes the circuit sharing controller transmitting messages to those electric vehicle charging stations that instruct those electric vehicle charging stations to cease or commence the flow of electric current on the electrical circuit.
Claim 7:
The method of claim 1, wherein the dynamically allocating electric current further includes the circuit sharing controller transmitting messages to those electric vehicle charging stations that instruct those electric vehicle charging stations to cease or commence the flow of electric current on the electrical circuit.
Claim 8:
The method of claim 7, wherein the dynamically allocating electric current further includes the circuit sharing controller receiving acknowledgement messages from those electric vehicle charging stations that indicate they have received the transmitted messages and acted in accordance with the transmitted messages.
Claim 8:
The method of claim 7, wherein the dynamically allocating electric current further includes the circuit sharing controller receiving acknowledgement messages from those electric vehicle charging stations that indicate they have received the transmitted messages and acted in accordance with the transmitted messages.



















A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9 – 14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1- 6 of prior U.S. Patent No. 8502500. This is a statutory double patenting rejection.

Current Application 17/171,588
US Patent: 8502500
Claim 9:
A method for a shared electrical circuit infrastructure for charging electric vehicles comprising: receiving, at a circuit sharing controller, a message from an electric vehicle charging station that indicates a request for an allocation of electric current, wherein the electric vehicle charging station shares an electrical circuit with a set of one or more other electric vehicle charging stations, and wherein at least some of the set of other electric vehicle charging stations are presently allocated electric current; determining that granting the request would exceed a maximum amount of electric current supported by the electrical circuit; and
responsive to that determination, adjusting the electric current allocations of at least some of the set of other electric vehicle charging stations such that the requesting electric vehicle charging station can be allocated electric current for at least some amount of time and the maximum amount of electric current supported by the electrical circuit is not exceeded.
Claim 1:
A method for a shared electrical circuit infrastructure for charging electric vehicles comprising: receiving, at a circuit sharing controller, a message from an electric vehicle charging station that indicates a request for an allocation of electric current, wherein the electric vehicle charging station shares an electrical circuit with a set of one or more other electric vehicle charging stations, and wherein at least some of the set of other electric vehicle charging stations are presently allocated electric current; determining that granting the request would exceed a maximum amount of electric current supported by the electrical circuit; and responsive to that determination, adjusting the electric current allocations of at least some of the set of other electric vehicle charging stations such that the requesting electric vehicle charging station can be allocated electric current for at least some amount of time and the maximum amount of electric current supported by the electrical circuit is not exceeded.
Claim 10:
The method of claim 9, wherein the message includes an amount of electric current the electric vehicle charging station desires.
Claim 2:
The method of claim 1, wherein the message includes an amount of electric current the electric vehicle charging station desires.
Claim 11:
The method of claim 9, further comprising: transmitting a message to the at least some of the set of other electric vehicle charging stations to instruct those electric vehicle charging stations to reduce their amount of electric current draw on the electrical circuit, wherein each message indicates the amount of current for that charging station to draw on the electrical circuit; receiving an acknowledgement message from each of the set of other electric vehicle charging stations; and responsive to the receiving, transmitting a message to the requesting electric vehicle charging station that instructs that requesting electric vehicle charging station to draw an amount of current on the electrical circuit, wherein the message indicates the amount of current the requesting electric vehicle charging station is to draw.
Claim 3:
The method of claim 1, further comprising: transmitting a message to the at least some of the set of other electric vehicle charging stations to instruct those electric vehicle charging stations to reduce their amount of electric current draw on the electrical circuit, wherein each message indicates the amount of current for that charging station to draw on the electrical circuit; receiving an acknowledgement message from each of the set of other electric vehicle charging stations; and responsive to the receiving, transmitting a message to the requesting electric vehicle charging station that instructs that requesting electric vehicle charging station to draw an amount of current on the electrical circuit, wherein the message indicates the amount of current the requesting electric vehicle charging station is to draw.
Claim 12:
The method of claim 9, wherein the adjusting the electric current allocations includes cyclically reallocating electric current among the requesting electric vehicle charging station and the set of other electric vehicle charging stations in a time period such that each of the electric vehicle charging stations receives an allocation of current in that time period while not exceeding the maximum amount of electric current supported by the electrical circuit.
Claim 4:
The method of claim 1, wherein the adjusting the electric current allocations includes cyclically reallocating electric current among the requesting electric vehicle charging station and the set of other electric vehicle charging stations in a time period such that each of the electric vehicle charging stations receives an allocation of current in that time period while not exceeding the maximum amount of electric current supported by the electrical circuit.
Claim 13:
The method of claim 9, further comprising: receiving a message from one of the electric vehicle charging stations that indicates that electric current allocation is no longer required responsive to receiving that message, redistributing the electric current that is allocated to that electric vehicle charging station to one or more other ones of the electric vehicle charging stations.
Claim 5:
The method of claim 1, further comprising: receiving a message from one of the electric vehicle charging stations that indicates that electric current allocation is no longer required; responsive to receiving that message, redistributing the electric current that is allocated to that electric vehicle charging station to one or more other ones of the electric vehicle charging stations.
Claim 14:
The method of claim 9, wherein the adjusting the electric current allocations is further based on a set of one or more charging session attributes associated with charging sessions of the electric vehicle charging stations, the set of charging session attributes including for each charging session one or more of charging session duration, type of account associated with that charging session, percentage of charging complete, percentage of charging remaining, battery temperature of the electric vehicle, priority of that charging session, and time remaining on that charging session.
Claim 6:
The method of claim 1, wherein the adjusting the electric current allocations is further based on a set of one or more charging session attributes associated with charging sessions of the electric vehicle charging stations, the set of charging session attributes including for each charging session one or more of charging session duration, type of account associated with that charging session, percentage of charging complete, percentage of charging remaining, battery temperature of the electric vehicle, priority of that charging session, and time remaining on that charging session.















Claims 15 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 - 20 of copending Application No. 20130310999  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are overlapping in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application 17/171,588
US PGPUB 20130310999  
Claim 15:
An apparatus for a shared electrical circuit infrastructure for charging electric vehicles, comprising: a circuit sharing controller to be coupled with a plurality of electric vehicle charging stations that share a same electrical circuit, the circuit sharing controller including a plurality of control modules to perform the following: control allocation of electric current to the electric vehicle charging stations through one or more messages, and dynamically adjust the electric current allocations based on an amount of electric current presently allocated for the electrical circuit and a maximum amount of electric current supported by the electrical circuit such that the maximum amount of electric current supported by the electrical circuit is not exceeded.
Claim 15
An apparatus for a shared electrical circuit infrastructure for charging electric vehicles, comprising: a circuit sharing controller to be coupled with a plurality of electric vehicle charging stations that share a same electrical circuit, the circuit sharing controller including a plurality of control modules to perform the following: control allocation of electric current to the electric vehicle charging stations through one or more messages, and dynamically adjust the electric current allocations based on an amount of electric current presently allocated for the electrical circuit and a maximum amount of electric current supported by the electrical circuit such that the maximum amount of electric current supported by the electrical circuit is not exceeded.
Claim 16:
The apparatus of claim 15, wherein the plurality of control modules are also to perform the following: receive current allocation requests from the plurality of electric vehicle charging stations; and wherein the dynamic adjustment of the electric current allocations is further based on an amount of current requested in the received current allocation requests.
Claim 16:
The apparatus of claim 15, wherein the plurality of control modules are also to perform the following: receive current allocation requests from the plurality of electric vehicle charging stations; and wherein the dynamic adjustment of the electric current allocations is further based on an amount of current requested in the received current allocation requests.
Claim 17:
The apparatus of claim 15, wherein the plurality of control modules are also to transmit messages to the plurality of electric vehicle charging stations that indicate an amount of current they are allocated.
Claim 17:
The apparatus of claim 15, wherein the plurality of control modules are also to transmit messages to the plurality of electric vehicle charging stations that indicate an amount of current they are allocated.
Claim 18:
The apparatus of claim 15, wherein the plurality of control modules are also to transmit messages to the plurality of electric vehicle charging stations that instructs those electric vehicle charging stations to commence drawing electric current or cease drawing electric current.
Claim 18:
The apparatus of claim 15, wherein the plurality of control modules are also to transmit messages to the plurality of electric vehicle charging stations that instructs those electric vehicle charging stations to commence drawing electric current or cease drawing electric current.
Claim 19:
The apparatus of claim 15, wherein the dynamic adjustment of the electric current allocations includes allocating a substantially equivalent amount of current to active ones of the electric vehicle charging stations.
Claim 19:
The apparatus of claim 15, wherein the dynamic adjustment of the electric current allocations includes allocating a substantially equivalent amount of current to active ones of the electric vehicle charging stations.
Claim 20:
The apparatus of claim 15, wherein the dynamic adjustment of the electric current allocations includes a cyclical allocation of electric current among those of the plurality of electric vehicle charging stations that have charging sessions in a time period such that each of those electric vehicle charging stations is allocated with an amount of electric current in the time period while not exceeding the maximum amount of electric current supported by the electrical circuit.
Claim 20:
The apparatus of claim 15, wherein the dynamic adjustment of the electric current allocations includes a cyclical allocation of electric current among those of the plurality of electric vehicle charging stations that have charging sessions in a time period such that each of those electric vehicle charging stations is allocated with an amount of electric current in the time period while not exceeding the maximum amount of electric current supported by the electrical circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859